— In a child abuse proceeding pursuant to Family Court Act article 10, the petitioner appeals from an order of the the Family Court, Suffolk County (Decker, J. on decision; Abrams, J. on order), dated March 1, 1991, which, after a fact-finding hearing, dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
Although the child’s out-of-court statements and sworn in-court testimony, if believed, would have been sufficient to establish abuse (see, Matter of Christina F., 74 NY2d 532; Matter of Linda K., 132 AD2d 149; Matter of Nicole V., 123 AD2d 97, 119; Family Ct Act § 1046 [a] [vi]), the hearing court found that her testimony was not credible. In light of the child’s serious psychiatric problems and the fundamental discrepancy between her out-of-court statement and her trial testimony with regard to the circumstances of the most recent incident of alleged abuse, which was said to have occurred only six weeks before the hearing, we sustain the hearing court’s assessment of credibility (cf., Matter of Michael C., 170 AD2d 998). Mangano, P. J., Hooper and O’Brien, JJ., concur.